Day, J.
— The plaintiff appeals, not from the final orders made after a hearing upon evidence and a decree upon the merits, but from an order vacating a temporary injunction before granted in favor of plaintiff, and an order allowing a temporary injunction in favor of defendant upon his cross-petition. The case presents two distinct questions, which must be separately considered.
*391i equitable Írespass:°iiijunction. *390I. The grounds for the injunction claimed by the plain*391tiff, as alleged in the petition, are that by the condemnation Proceedings, and the payment of the award to the sheriff, the plaintiff became entitled to the posses-g-on 0£ con<ieimie(j property, and that the act of the defendant in taking possession of the buildings, and proceeding to fill them with ice, is a trespass upon plaintiff’s property, which will retard the opening of the street, delay the plaintiff in making the improvement, and cause irreparable injury. The doctrine is elementary that a party who has a plain, speedy and adequate remedy at law cannot resort to an action in equity. Harrington v. Cubbage, 3 G. Greene, 307; Piggott v. Addicks, Id., 427; Clausen v. Lafrenz, 4 G. Greene, 224; Brainard v. Holsaple, Id., 485.
Section 3246 of the Code provides: “Any person having a valid subsisting interest in real property, and a right to the immediate possession thereof, may recover the same by action against any person acting as owner, landlord, or tenant of the property claimed.”
This section furnishes the plaintiff a plain and adequate means of obtaining possession of the property, by action at law, whenever the possession of the property becomes necessary for the purpose of making the improvement in question. Courts of equity'will, under certain circumstances, interfere by injunction to prevent trespasses upon real estate; but to authorize such interference there must exist ■ some distinct ground of equitable jurisdiction, such as the insolvency of the party sought to be enjoined, the prevention of waste, or irreparable injury, or a multiplicity of suits. See 2 Story’s Equity Jurisprudence, § 928; Cowles v. Shaw et al., 2 Iowa, 496; Gibbs v. McFadden, 39 Id. 371. In section 928 of Story’s Equity Jurisprudence it is said: “If the trespass be fugitive and temporary, and adequate compensation can be obtained in an action at law, there is no ground to justify the interposition of courts of equity. Formerly, indeed, courts of equity were extremely reluctant to interfere at all, even in regard to cases of repeated trespasses. But now there is not *392the slightest hesitation, if the acts done or, threatened to be done to the property would be ruinous or irreparable, or would impair the just enjoyment of the property in the future.” The petition, it is true, does allege that the acts complained of will work irreparable injury to the plaintiff; but the specific facts averred in the petition do not justify this general statement. The most that can be claimed is that, if the ice shall be in the buildings in question at the time that plaintiff may desire to use the premises for the proposed improvements, the expense of removing the buildings will' be increased. But there is no allegation of the insolvency of the defendant. For any wrongful act of the defendant increasing the expense of occupying the premises, after the plaintiff became entitled thereto by condemnation proceedings, the defendant would be liable for damages in an, action at law. The recovery of such damages would afford.adequate compensation. It cannot be claimed that the mere filling of the ice-houses with ice would work an injury ruinous or irreparable, or impair the just enjoyment of the property in the future. The court, we think, did not err in dissolving the temporary injunction. The case referred to by appellant in support of the position assumed (Corporation of City of New York v. Mapes, 4 Johnson’s Chancery, 46) is not in* point. In that case an injunction was denied.
2. municipal constitutional indebtedness, II. We come now to a consideration of the order of the court granting a temporary injunction restraining the plaintiff from issuing the bonds in question. Attached to the original answer of plaintiff to the defendant’s cross-petition is what purports to be a statement of the financial condition of the plaintiff, showing the outstanding indebtedness of the city, less cash in the treasurer’s hands, to be one hundred and sixty-four thousand six hundred and eighty-one dollars and four cents, and the uncollected taxes for 1877 and prior years to be twenty-two thousand one hundred and thirty-six dollars and four cents. Afterward the plaintiff filed an amended and substituted answer, attached *393to which, was a statement showing a somewhat different financial condition. The order of the court, however, does not restrict the plaintiff to the issue of the bonds in question to any specified amount, but simply orders that bonds shall not be issued the effect of which shall be to increase the indebtedness of the plaintiff above the sum of one hundred and sixty-two thousand nine hundred and seven dollars and forty cents, which is five per cent upon the assessed valuation of the city, as shown by the last preceding assessment. The court also ordered that, in determining this indebtedness, all outstanding bonds and warrants be included and counted, and that any amount in the plaintiff’s treasury, available for the payment thereof, be deducted therefrom. The correctness of this order may be determined without now entering into a consideration of the exact amount of the plaintiff’s indebtedness at the time.
1. The appellant insists that the order is erroneous because, in estimating the amount of the plaintiff’s indebtedness, the outstanding warrants are included and counted. It is urged that the constitutional inhibition applies only to bonded indebtedness, and is not applicable to outstanding warrants issued for current city expenses.
The provision of the Constitution, article 11, section 3, is as follows: “No county, or other political or municipal corporation, shall be allowed to become indebted in any manner, or for any purpose, to an amount, in the aggregate, exceeding five per centum on the value of the taxable property within such county or corporation — to be ascertained by the last state and county tax lists, previous to the incurring of such indebtedness.”
The language of this provision is very general and comprehensive. It includes indebtedness incurred in any manner, •or for any purpose. We would not be justified in limiting it by construction, as contended for by the appellant.
In Scott v. The City of Davenport, 34 Iowa, 208, referring to ihis provision of the constitution, the following language is *394employed: “The language of the constitution is broad and sweeping. It includes all corporations of the character named. It includes all debts incurred in any manner, or for any purpose. It says; in effect, that whenever the corporate indebtedness, in the aggregate, shall amount to ñve per centum on the taxable property within the corporation, no further indebtedness shall be allowed to be created in any manner, or for any purpose.
In Grant v. The City of Davenport, 36 Iowa, 396 (401), referring to this constitutional provision it is said: “We are not by any means inclined to limit or restrain the meaning of the word ‘indebtedness,’ as there used, so-as to confine it to debts evidenced by bond, or to those which are due simply, but rather to give to the word its fair and legitimate meaning and general acceptation. ” In French v. The City of Burlington, 42 Iowa, 614, the correctness of the doctrine above announced was recognized and reaffirmed. In this last case it is said: “The words ‘ shall not become indebted in any manner or for any purpose’have an important bearing on the question at issue-. If the indebtedness is created for any purpose it is within the constitutional inhibition. Certainly those words include the necessary as well as convenient improvement of the streets, as well as all other things deemed necessary and proper for the comfort or health of the people of the city. It matters not how or for what purpose the indebtedness is incurred, it is prohibited unless it can be shown to be reasonably certain such indebtedness can be liquidated and paid from the ordinary current revenues of the city.” In this last case it was held that an injunction should be granted to restrain the carrying out of contracts for the grading of streets, which created an indebtedness in excess of the constitutional limitation. This last decision is an authority directly in point against the position of appellant, that the constitutional inhibition applies only to bonded indebtedness. The language of the constitutional provision is not susceptible of a construction so limiting it. The court did not err in holding that the amount *395of the outstanding warrants should be considered in determining the amount of plaintiff’s indebtedness.
3_._. • 2. Appellant insists that the tax levy of 1878 for expenses of 1879, fifty-seven thousand one hundred and eighteen dollars; the special tax for sidewalks built and assessed against the property, eight thousand two ,hundred and ninety-three dollars; and two thousand dollars cash in city treasurer’s possession, aggregating the sum of sixty-seven thousand four hundred and eleven dollars, must be deducted from the amount of outstanding city indebtedness, and that, when this is done, the twenty-five thousand dollars bonds in controversy may be issued without reaching the constitutional limitation.
In Dively v. The City of Cedar Falls, 27 Iowa, 227, it was held that the issue of warrants to any sum, however great, over five per cent of its taxable property, would not be a violation of the 'constitution if the city has the means in its treasury to meet its indebtedness; as, in such case, it would not become indebted within the meaning of the Constitution.
In Grant v. The City of Davenport, 36 Iowa, 396, it was held that the city, although indebted to the constitutional limitation, might enter into a contract with a water company for the rent of a certain number of hydrants for the period of twenty-five years, the rental to be paid annually out of current revenues which the city was authorized to raise. In this ease the true rule was declared to be “that when the contract made by the municipal corporation pertains to its ordinary expenses, and is, together with other like expenses, within the limit of its current revenues, and such special taxes as it may legally and in good faith intend to levy therefor, such contract does not constitute the incurring of indebtedness within the meaning of the constitutional provisions.”
In French v. The City of Burlington, 42 Iowa, 614 (618), it is said: “In ascertaining whether the contemplated indebtedness is within the current revenues, a fair and perhaps *396liberal view should-be taken of the finances of the city. It will not do to say that the revenue, which is absolutely certain to be received by the collection of taxes, may not be anticipated to at least some extent, and an indebtedness accordingly contracted.”
This language was employed respecting a contract for the grading, of streets, which, it was claimed, could be paid for out of the current revenues, and for which it was not proposed to create a permanent indebtedness. The language employed does not, when properly understood, extend the rule beyond that recognized in Grant v. The City of Davenport, supra. It furnishes no basis for the conclusion that uncollected taxes and the levy for the current year may be deducted from the outstanding indebtedness of a city for the purpose of ascertaining the real indebtedness. The position of appellant confounds the distinction between an indebtedness and insolvency. A person who has outstanding obligations to the extent of ten thousand dollars is indebted to that amount, without regard to the means which he may have for the payment of his debts when they may mature. The same is true of a city. When a warrant is drawn upon the treasurer, if the money is in the hands of the treasurer to pay it, the reasonable expectation is that it will be presented and paid. By such act no debt, as contemplated in the constitution, is incurred. If, however, no funds are on hand to pay the warrant, a debt is incurred. If the bonds in question should be issued upon the faith of the uncollected taxes and the levy for the current year, there is -no power which could prevent the city authorities from absorbing the taxes as collected in payment of ordinary current expenses. Indeed, such a course might be absolutely necessary to maintain the city government. It is plain that, if bonds should be issued in anticipation of uncollected taxes, the constitutional limitation might, and probably would, be transcended. That the constitutional provision in question applied to cities organized under special charter, be*397fore the Constitution was adopted, see Scott v. The City of Davenport, 34 Iowa, 208.
The judgment of the court below must, upon both points, be
Affirmed.